DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on November 30, 2021.  This action is made final.
Claims 1, 8, 15, and 21 are amended.  Claims 1, 5-8, 12-15, and 19-21 are pending for examination.  Claims 1, 8, and 15 are independent claims.

Claim Objections
Regarding Claim 21, Applicant’s Amendment corrects the previous objection.  The previous objection is withdrawn.

Claim 21 as amended is objected to because of the following informalities: the phrase “corresponding to particular indication” should read “corresponding to the particular indication.”  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Privacy Guard app of the CyanogenMod 11 custom ROM (hereinafter “Privacy Guard”), as evidenced by Pathak, Khamosh, How to Get the Most Out of CyanogenMod’s Privacy Guard Feature, Guiding Tech, available at http://web.archive.org/web/20150928022252/https://www.guidingtech.com/42045/cyanogenmod-privacy-guard/ (archived Sep. 28, 2015) (hereinafter “Pathak”), in view of Mallozzi, Matthew Robert, U.S. Patent Application 2016/0191534 A1 (published Jun. 30, 2016) (hereinafter “Mallozzi”) as evidenced by Human Factors; User interface design principles for the Telecommunications Management Network (TMN) applicable to the 'G' Interface, Draft EG 201 024 V1.1.1 (1997-03), European Telecommunications Standards Institute (ETSI), available at https://www.etsi.org/deliver/etsi_eg/201000_201099/201024/01.01.01_50/eg_201024v010101m.pdf (1997) (hereinafter “ETSI Guide”).
Regarding Claim 1, Privacy Guard teaches a method (see, e.g., Pathak, p. 2, indicating methods for managing permissions), comprising:
Outputting a user interface on an electronic device, wherein the user interface displays, in a same screen, an indication of a configured time period, a number of times a particular application has accessed each of a plurality of resources of the electronic device during the configured time period, and a plurality of user interface objects corresponding to the plurality of resources (see, e.g., id., pp. 4 and 5, Advanced Permission Management with Privacy Guard, describing and illustrating display of an advanced options interface in response to a user long pressing on a particular , and wherein for each resource of the plurality of resources, a respective user interface object of the plurality of user interface objects is displayed on the same screen for controlling a resource access permission that permits the particular application to access the respective resource of the plurality of resources (see, e.g., id., p. 5, illustrating each resource option displayed with a dropdown user interface element to allow or deny each option and illustrating a dropdown menu displayed for a selected resource option; and pp. 5 and 6, Managing Permissions for System Apps, illustrating a dropdown menu displayed for the “Keep awake” resource option allowing selection of “Allowed” and “Denied” options and describing the user using Privacy Guard to deny the Google Play Services app access to the “Keep awake,” “Auto start,” and “Wake up” resource options);
Receiving a user input associated with one user interface object of the plurality of user interface objects (see, e.g., id., p. 6, illustrating a dropdown menu displayed for the “Keep awake” resource option allowing ; and
In response to receiving the user input, changing the respective resource access permission corresponding to the one user interface object (see, e.g., id., illustrating a dropdown menu displayed for the “Keep awake” resource option allowing selection of “Allowed” and “Denied” options and describing the user using Privacy Guard to deny the Google Play Services app access to the “Keep awake” and other resource options).
However, Privacy Guard as evidenced by Pathak appears to be silent regarding display of duration information of a configured time period and is silent regarding receiving another user input that selects a particular resource of the plurality of resources on the same screen and in response to the receiving the another user input that selects a particular resource of the plurality of resources on the same screen, displaying, in a different screen, a plurality of indications, wherein each of the plurality of indications indicates a time at which the particular application accessed the particular resource.  
Mallozzi teaches a method (e.g., Mallozzi, Abstract and para. 3, describing methods, systems, and interfaces for managing permissions to access mobile device resources) comprising: outputting a user interface on an electronic device, wherein the user interface displays, in a same screen, duration information of a configured time period and a number of times a particular application has accessed each of a plurality of resources of the electronic device during the configured time period (see, e.g., id., paras. 105-108 and Fig. 4B, describing and illustrating an exemplary graphical user interface of an application for managing permissions comprising display of statistics for access requests received from applications on an electronic device, describing and illustrating display of a section for display of various statistics of access requests sent by an application for a resource including a number of access requests today [the label “today” representing “duration information” at least in the sense that a day is a period of duration and “today” indicates a particular day and the label “today” representing duration information of “a configured time period” at least in the sense of being established relative to alternative options], and illustrating ellipsis between a section for a certain resource of Application 01 and a record for a certain resource of Application 02 [suggesting display of additional sections for additional resources for Application 01], and para. 108, describing displaying permissions in conjunction with access request statistics of corresponding applications so that a user is able to identify “which device resources are accessed by applications the most” [suggesting managing access requests sent by an application for access to multiple resources]); and receiving a user input that selects a particular resource of the plurality of resources on the same screen and in response to the receiving the user input that selects a particular resource of the plurality of resources on the same screen, displaying, in a different screen, a plurality of indications, wherein each of the plurality of indications indicates a time at which the particular application accessed the particular resource (see, e.g., id., para. 109 and Fig. 4B, describing and illustrating embodiments in which the exemplary graphical user interface comprises display of a user-interface element for viewing a detailed access request 
Privacy Guard and Mallozzi are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for providing a user interface for resource access control and with teachings directed toward presenting related resource access information.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to implement the method taught by Privacy Guard by providing a user interface that displays, in a same screen, duration information of a configured time period and a number of times a particular application has accessed each of the plurality of resources during the configured time period as taught by Mallozzi.  Motivation to combine the teachings is found in Mallozzi, which teaches the value of presenting specified permissions in conjunction with access request statistics in identifying potentially malicious or resource-intensive applications in relationship to managing permissions (see, e.g., Mallozzi, paras. 2 and 108), and arises from the value of associated or concurrent display of relevant information well known in the art as evidenced by ETSI Guide (see, e.g., ETSI Guide, p. 12, 5.2.2 Flattening the hierarchy, describing and illustrating a design principle in which information spread through a number of windows and views is combined and located within a single window and indicating “combining relevant information and presenting it within a single 5.2.1 Telescoping in place, describing a principle of “minimizing the amount of user navigation required to access relevant information” by, based on a context in which a user is operating, automatically bringing key information that would assist the user to the user level).  In view of the above, one of ordinary skill in the art would have been motivated to combine the teachings of Privacy Guard and Mallozzi and implement a method in which a user interface displays, in a same screen, duration information of a configured time period, a number of times a particular application has accessed each of a plurality of resources of an electronic device during the configured time period, and a plurality of user interface objects corresponding to the plurality of resources in order to allow a user to more easily identify and manage potentially malicious or resource-intensive access behavior of an application by means of a user interface that more conveniently displays relevant access information and control elements within a single window.  One of ordinary skill in the art would have been further motivated to combine the teachings and implement the method such that another user input that selects a particular resource of the plurality of resources on the same screen is received and in response to the receiving the another user input a plurality of indications is displayed, in a different screen, wherein each of the plurality of indications indicates a time at which the particular application accessed the particular resource in order to allow improved identification of potentially malicious or resource-intensive applications in relationship to managing permissions (see, e.g., Mallozzi, paras. 2 and 108).
Regarding Claim 5, Privacy Guard as modified by Mallozzi teaches the method of Claim 1, wherein the user interface displays, in the same screen, a location associated with one resource access event (see, e.g., see, e.g., Mallozzi, paras. 105 and 109 and Figs. 4B and 5B, describing and illustrating the section for display of various statistics of access requests sent by an application as including a user-interface element for viewing detailed access request history for a respective application such that selection of the user-interface element displays a detailed listing of each access request sent by an application, where each access request is displayed with data retrieved from stored records which includes information such as the location of the request.  One of ordinary skill in the art would have been motivated to implement a method in which a user interface displays, in a same screen, a location associated with a resource access event under the same rationale as provided in the discussion of Claim 1 above and further in order to provide relevant information related to a specific type of access request).
Regarding Claim 6, Privacy Guard as modified by Mallozzi teaches the method of Claim 1, wherein the user interface displays, in the same screen, a timestamp associated with one resource access event (see, e.g., Pathak, p. 5, illustrating the “Wake up” and “Keep awake” resource options displayed with “1 min ago” notifications respectively, representing a most recent time each option was allowed; and see, e.g., Mallozzi, paras. 105 and 109 and Figs. 4B and 5B, describing and illustrating the section for display of various statistics of access requests sent by an application as including a user-interface element for viewing detailed access request history for a respective application such that selection of the user-interface element displays a detailed listing of each access request sent by an application, where each access request is displayed with data retrieved from stored records which includes information 
Regarding Claim 8, Privacy Guard as modified by Mallozzi teaches a device (see, e.g., Pathak, p. 2, indicating implementation on production phones such as OnePlus One and Yu Yureka [known in the art to comprise a coupled memory and hardware processor]) corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 12, Privacy Guard as modified by Mallozzi teaches a device corresponding to the method of Claim 5.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.
Regarding Claim 13, Privacy Guard as modified by Mallozzi teaches a device corresponding to the method of Claim 6.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.
Regarding Claim 15, Privacy Guard as modified by Mallozzi teaches a non-transitory computer-readable medium (see, e.g.
Regarding Claim 19, Privacy Guard as modified by Mallozzi teaches a medium corresponding to the method of Claim 5.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.
Regarding Claim 20, Privacy Guard as modified by Mallozzi teaches a medium corresponding to the method of Claim 5.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Privacy Guard in view of Mallozzi and in further view of Hoffman, Chris, How to Manage App Permissions on Your iPhone or iPad, How-To Geek, LLC, available at https://www.howtogeek.com/211623/how-to-manage-app-permissions-on-your-iphone-or-ipad/ (Mar. 14, 2015) (hereinafter “Hoffman”).
Regarding Claim 7, Privacy Guard as modified by Mallozzi teaches the method of Claim 1 as discussed above but appears to be silent regarding the method wherein at least one user interface object of the plurality of user interface objects comprises a toggle.
Hoffman teaches a method (see, e.g., Hoffman, p. 1, indicating methods for managing app permissions), comprising: outputting a user interface on an electronic device, wherein the user interface displays a plurality of user interface objects corresponding to the plurality of resources and wherein at least one user interface object of the plurality of user interface objects comprises a toggle (see, e.g., id., pp. 2 and 3, Manage a Single App’s Permissions, indicating the existence of several ways to manage app permissions including a Settings screen and a Settings 
Hoffman is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for providing a user interface for resource access control and with teachings directed toward presenting related resource access information.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Privacy Guard, Mallozzi, and Hoffman and implement a method in which at least one user interface object of a plurality of user interface objects comprises a toggle in order to allow a user to more easily turn access permissions on and off (see, e.g., Hoffman, pp. 1 and 2; and in view of the value of toggle controls well known in the art).
Regarding Claim 14, Privacy Guard as modified by Mallozzi and as further modified by Hoffman teaches a device corresponding to the method of Claim 7.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Privacy Guard as evidenced by Pathak in view of the Yalovsky et al., U.S. Patent Application 2013/0067381 A1 (published Mar. 14, 2013) (hereinafter “Yalovsky”) and Mallozzi.
Privacy Guard teaches a method (see, e.g., Pathak, p. 2, indicating methods for managing permissions), comprising:
Outputting a user interface on an electronic device, wherein the user interface displays, in a same screen, a time indicator and a user interface object for controlling a resource access permission that permits a particular application to access a particular resource (see, e.g., id., pp. 4 and 5, Advanced Permission Management with Privacy Guard, describing and illustrating display of an advanced options interface in response to a user long pressing on a particular app from a list, the advanced options interface including a representation of the selected app “Google Play service” and representations of options or resources including “Wake up” and others; illustrating the “Wake up” resource option displayed with “1 min ago” and “Allowed 1963 times” notifications, each representing a time indicator in some form; and illustrating each resource option displayed with a dropdown user interface element to allow or deny each option);
Receiving a second user input associated with the user interface object (see, e.g., id., p. 6, illustrating a dropdown menu displayed for the “Wake up” resource option as displaying a “Denied” status, illustrating a dropdown menu displayed for the “Keep awake” resource option allowing selection of “Allowed” and “Denied” options, and describing the user using Privacy Guard to deny the Google Play Services app access to the “Wake up” and other resource options); and
In response to receiving the second user input, changing the respective resource access permission corresponding to the one user interface object (see, e.g., id., illustrating a dropdown menu displayed for the “Keep awake” resource option allowing selection of “Allowed” and “Denied” 
However, Privacy Guard as evidenced by Pathak appears to be silent regarding display of a time scale wherein the time scale includes a plurality of indications and each of the plurality of indications indicates a time at which the particular application accessed the particular resource and is silent regarding receiving a first user input that selects a particular indication of the plurality of indications on the same screen and in response to the receiving the first user input, displaying, in the same screen, information of a particular event corresponding to the particular indication.  
Yalovsky teaches a method (see, e.g., Yalovsky, Abstract, describing techniques for presenting a resource user interface) comprising: outputting a user interface on an electronic device, wherein the user interface displays, in a same screen, a time scale and a user interface object for controlling a resource access permission that permits a particular application to access a particular resource, wherein the time scale includes a plurality of indications, each of the plurality of indications indicates a time at which the particular application accessed the particular resource (see, e.g., id., paras. 22 and 28-31 and Fig. 3, describing and illustrating an example of a resource user interface that includes a summary section having selectable resource tiles and includes a detailed view section having a resource graph [the graph information and line variations representing a time scale including a plurality of indications indicating times at which a resource was used] associated with a selected resource tile, the resource graph presenting a portion of the selected resource being used at a current time; and paras. 21 and 38 and Fig. 2, describing and illustrating and ; receiving a first user input that selects a particular indication of the plurality of indications on the same screen; and in response to the receiving the first user input, displaying, in the same screen, information of a particular event corresponding to the particular indication (see, e.g., id., para. 33 and Figs. 2 and 4, describing and illustrating the resource user interface and the associated method further comprising, responsive to selection of a selected data point of the resource graph, presents information regarding one or more applications using the resource at a time corresponding to the selected data point and describing and illustrating an example in which the resource graph present adjacent or overlapping data [in the same screen] when a data point in the graph is selected such as by clicking, tapping, or hovering a cursor over the data point).  
Privacy Guard and Yalovsky are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for providing a user interface for resource access control and with teachings directed toward presenting related resource access information.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Privacy Guard and Yalovsky and implement a method in which a user interface displays, in a same screen, a time scale and a user interface object for controlling a resource access permission that permits a particular application to access a particular resource, wherein the time scale includes a plurality of indications, each of the plurality see, e.g., McLean, paras. 1-3; and in view of the value of time-based graph displays well known in the art).
However, Privacy Guard as modified by Yalovsky is silent regarding displaying, in the same screen, time and location information of the particular event corresponding to the particular indication.  
Mallozzi teaches a method (e.g., Mallozzi, Abstract and para. 3, describing methods, systems, and interfaces for managing permissions to access mobile device resources) comprising: displaying, in a same screen, time and location information of a particular event corresponding to the particular indication (, e.g., id., para. 109, describing selecting a user-interface element causing display of a GUI which includes a detailed listing of each access request sent by an application where each access request is displayed with data retrieved from stored records such as the time of the request and the location of the request.  Note that a list line or element can be viewed as representing an indication).  
A discussion of Mallozzi as analogous art is provided above.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Privacy Guard, Yalovsky, and Mallozzi and implement a method in which a user interface displays, in a same screen, time and location information of a see, e.g., Mallozzi, paras. 2 and 108; and in view of the value of information detail navigation well known in the art).

Response to Arguments
Applicant’s arguments filed November 30, 2021, have been fully considered but are largely moot in view of the new grounds of rejection.  To the extent the arguments still apply, they are not persuasive.
Note that added limitations regarding displaying a plurality of indications in response to a user input selecting a particular resource are rendered obvious over the teachings of Mallozzi as discussed above and that added limitations regarding displaying information in response to user input selecting an indication are rendered obvious over the teachings of newly added reference Yalovsky in combination with the teachings of Mallozzi as discussed above.
Applicant argues on pages 7-9 of the Amendment (pages 2-4 of the Remarks) that Privacy Guard (as evidenced by Pathak) in view of Mallozzi fails to teach or suggest the limitations of representative Claim 1, arguing that Pathak teaches “displaying usage information of a feature of an application” and not “displaying access information of resources of an application” as claimed.  These arguments ignore teachings of Pathak and are inconsistent with a broadest reasonable interpretation of the claim language at issue.  Contrary to Applicant’s assertions, the elements controlled by Privacy Guard as discussed in Pathak can be viewed as resources because a see, e.g., “Resource,” Definition 1, Computer Hope, available at https://www.computerhope.com/jargon/r/resource.htm).  Further, elements controlled in Pathak include location services and recording audio [microphone], which Applicant’s own disclosure acknowledges are resources (see Specification, para. 13).  Pathak further indicates that the Privacy Guard user interface is controlling “access” to the elements discussed, providing user interface elements allowing a user to select to allow or deny such access (see, e.g., Pathak, pp. 3 and 4).  Further, contrary to Applicant’s assertion that “Pathak explicitly states that the only concerned resource is [the battery],” it is apparent, even in its name, that Privacy Guard is intended to also restrict access to resources in relationship to privacy.  Also, nothing in the present claim language suggests that restricting access to device resources cannot be in relationship to reducing battery use.
Regarding Applicant’s arguments on pages 9-11 of the Amendment (pages 4-6 of the Remarks) that Privacy Guard in view of Mallozzi does not render obvious presentation of duration information of a configured time period as taught by Mallozzi on a same screen in the context of the screens of Privacy Guard, arguing that the combination is based on conclusory statements and does not offer a motivation to combine, Applicant ignores or misconstrues the motivations provided and underestimates the level of ordinary skill in the art.  Applicant cites to KSR, asserting that motivations to combine provided in the previous Office action are conclusory, but fails to address the clear motivations related to the concept that combination of related user interface elements on a display are obvious under principles of convenience and 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Kulkarni, Shantanu, U.S. Patent 9,407,521 B1 (issued Aug. 2, 2016), teaching a user interface in which chart displays additional information related to resource use in a popup element.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied 
Applicant’s Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
3/12/2022




/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174